   Case 1:21-cv-00705-LPS Document 10 Filed 06/03/21 Page 1 of 1 PageID #: 59




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    SPARK THERAPEUTICS, INC.,                   )
                                                )
                           Plaintiff,           )
                                                ) C.A. No. 21-705-LPS
                 v.                             )
                                                )
    BLUEBIRD BIO, INC.,                         )
                                                )
                           Defendant.           )

                                   NOTICE OF APPEARANCE

          Please enter the appearance of the undersigned as Delaware counsel for Defendant

 Bluebird Bio, Inc.

                                                   ASHBY & GEDDES

                                                   /s/ John G. Day
                                                   ____________________________
                                                   John G. Day (#2114)
                                                   Andrew C. Mayo (#5207)
                                                   500 Delaware Avenue, 8th Floor
                                                   P.O. Box 1150
                                                   Wilmington, DE 19899
                                                   (302) 654-188
                                                   jday@ashbygeddes.com
                                                   amayo@ashbygeddes.com

Dated: June 3, 2021                                Attorneys for Defendant




{01693552;v1 }
